Citation Nr: 0940891	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board issued an October 2007 decision in which it denied 
the Veteran's claims.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a December 2008 Joint Remand by the Veteran and 
the VA, the Court remanded the claims to the Board.   

The Board notes that the October 2007 Board decision also 
denied entitlement to service connection for shingles, also 
claimed as herpes.  Pursuant to the December 2008 Joint 
Remand, the Veteran has withdrawn this claim.  Consequently, 
it is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion For Remand, the VA and the Veteran noted 
that the Board failed to adequately provide a statement of 
reasons and bases for its conclusion that the VA complied 
with its duty to assist.  Specifically, the parties noted 
that the Veteran testified at a November 1999 hearing that he 
was admitted to a VA hospital in Yuma Proving Grounds in 
1969.  He was allegedly admitted for a nervous condition.  
However, the Veteran testified that while he was there, he 
was informed that he had scar tissue on his right ear.  He 
testified that he informed the doctor that the scar tissue 
must have occurred while in service, because he does not own 
a gun.  Finally, the Veteran testified that he was discharged 
from service five to six months later.  

The parties to the Joint Motion further noted that a 1998 VA 
examiner found that hearing loss and tinnitus were at least 
as likely as not secondary to both a history of noise 
exposure "as well as an apparent history of acoustic trauma 
to the right ear with healed tympanic membrane perforation 
and possible acicular dysfunction accounting for his 
conductive loss."  As such, a hospital record during service 
that documents scar tissue is particularly relevant evidence.    

Pursuant to the Joint Motion, the Board finds that the RO 
must make appropriate efforts to obtain any and all relevant 
medical records from the a hospital at Yuma Proving Grounds.  
While the Veteran has referred to the hospital as a VA 
hospital, he could have been mistaken, and any military 
medical facilities at Yuma Proving Grounds should also be 
checked for the treatment in 1969 reported by the Veteran.

The Board further notes that additional medical evidence was 
received from the Veteran in August 2009, along with a 
request from the Veteran that his case be remanded for RO 
review of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact all hospitals 
at Yuma Proving Grounds, whether VA or 
military, and request copies of any and 
all relevant medical records from 1969.  
All efforts in obtaining these records 
should be documented.   

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case which shows review of all evidence 
received since the October 2006 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


